UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6857



RAYON E. HALL,

                                              Plaintiff - Appellant,

          versus


CITY OF NORFOLK; DAVID W. HUGHES, Individually
and in his official capacity as investigator
for the city of Norfolk; R. E. IRBY, Individ-
ually and in his official capacity as investi-
gator for the city of Norfolk; JERRAULD C.
JONES; STUART FORBES, Individually and in his
official capacity as Assistant Commonwealth
Attorney,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-00-274)


Submitted:   October 12, 2000             Decided:   October 20, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rayon E. Hall, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Rayon E. Hall, a federal inmate, appeals the district court’s

order denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000)

complaint under 28 U.S.C.A. § 1915A (West Supp. 2000), and a

subsequent order denying relief on his motion filed pursuant to

Fed. R. Civ. P. 59(e).     We have reviewed the record and the dis-

trict court’s opinion and find that this appeal is frivolous.

Accordingly, we dismiss the appeal on the reasoning of the district

court.   See Hall v. City of Norfolk, No. CA-00-274 (E.D. Va. April

26 & June 1, 2000).*     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
May 31, 2000, the district court’s records show that it was entered
on the docket sheet on June 1, 2000. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2